USCA4 Appeal: 21-7276      Doc: 6         Filed: 01/25/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7276


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        RAHKEEM LEE MCDONALD, a/k/a Hitman, a/k/a Big Keem,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Max O. Cogburn, Jr., District Judge. (3:14-cr-cr-00229-MOC-DCK-12; 3:21-
        cv-00309-MOC)


        Submitted: January 20, 2022                                       Decided: January 25, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Rahkeem Lee McDonald, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7276         Doc: 6      Filed: 01/25/2022      Pg: 2 of 2




        PER CURIAM:

               Rahkeem Lee McDonald seeks to appeal the district court’s order dismissing as

        untimely his 28 U.S.C. § 2255 motion. See Whiteside v. United States, 775 F.3d 180, 182-

        83 (4th Cir. 2014) (en banc) (explaining that § 2255 motions are subject to one-year statute

        of limitations, running from latest of four commencement dates enumerated in 28 U.S.C.

        § 2255(f)). The order is not appealable unless a circuit justice or judge issues a certificate

        of appealability. 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability will not issue

        absent “a substantial showing of the denial of a constitutional right.”           28 U.S.C.

        § 2253(c)(2). When, as here, the district court denies relief on procedural grounds, the

        prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

        the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

        Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that McDonald has not

        made the requisite showing. Accordingly, we deny a certificate of appealability and

        dismiss the appeal. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        DISMISSED




                                                      2